 Case 2:19-cr-00282-RGK Document 276 Filed 08/23/21 Page 1 of 42 Page ID #:2760



                                                              8/23/2021
 1                          UNITED STATES DISTRICT COURT          jgr




 2                   FOR THE CENTRAL DISTRICT OF CALIFORNIA

 3   UNITED STATES OF AMERICA,             No. CR 19-282-RGK

 4            Plaintiff,                   VERDICT FORM

 5                  v.
                                                       REDACTED
 6   PERFECTUS ALUMINIUM Inc.,
      aka ~~Perfectus Aluminum Inc.,"
 7   PERFECTUS ALUMINUM ACQUISITIONS
        LLC,
 8   SCUDERIA DEVELOPMENT LLC,
     1001 DOUBLEDAY LLC,
 9   VON KARMAN - MAIN STREET LLC, and
     10681 PRODUCTION AVENUE LLC,
10
              Defendants.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
 Case 2:19-cr-00282-RGK Document 276 Filed 08/23/21 Page 2 of 42 Page ID #:2761




 1   COUNT ONE: Conspiracy to Commit an Offense Against the United States

 2   or Defraud the United States, in violation of 18 U.S.C. ~ 371.

 3

 4        We, the jury in the above-captioned case, unanimously find

 5   defendant PERFECTUS ALUMINIUM INC.(check one):

 6                                   NOT GUILTY

 7                    X              GUILTY

 8   of Count One of the Indictment.

 9

10        We, the jury in the above-captioned case, unanimously find

11   defendant PERFECTUS ALUMINUM ACQUISITIONS LLC (check one):

12                                   NOT GUILTY

13                                   GUILTY

14   of Count One of the Indictment.

15

16        We, the jury in the above-captioned case, unanimously find

17   defendant SCUDERIA DEVELOPMENT LLC (check one):

18                                   NOT GUILTY

19                    X              GUILTY

20   of Count One of the Indictment.

21

22        We, the jury in the above-captioned case, unanimously find

23   defendant 1001 DOUBLEDAY LLC (check one):

24                                   NOT GUILTY

25                                   GUILTY

26   of Count One of the Indictment.

27

28

                                          2
  Case 2:19-cr-00282-RGK Document 276 Filed 08/23/21 Page 3 of 42 Page ID #:2762




 1          We, the jury in the above-captioned case, unanimously find

 2     defendant VON KARMAN - MAIN STREET LLC (check one):

 3                                    NOT GUILTY

 4                      ~             GUILTY

 5 I of Count One of the Indictment.

 6

 7          We, the jury in the above-captioned case, unanimously find

 8     defendant 10681 PRODUCTION AVENUE LLC (check one):

 9                                    NOT GUILTY

10                                    GUILTY

11     of Count One of the Indictment.

12

13         [Please proceed to Count Two.]

14

15

16

17

18

19

20

21

22

23

24

25

26 ~

27

28
 Case 2:19-cr-00282-RGK Document 276 Filed 08/23/21 Page 4 of 42 Page ID #:2763




 1   COUNT TWO: Wire Fraud, in violation of 18 U.S.C. ~~ 1343 and 2(a), in

 2   connection with an email sent on or about May 13, 2014 from a ZW

 3   Group employee to Johnson Shao.

 4

 5        We, the jury in the above-captioned case, unanimously find

 6   defendant PERFECTUS ALUMINIUM INC.(check one):

 7                                   NOT GUILTY

 8                                   GUILTY

 9 l of Count Two of the Indictment.

10

11        We, the jury in the above-captioned case, unanimously find

12   defendant PERFECTUS ALUMINUM ACQUISITIONS LLC (check one):

13                                   NOT GUILTY

14                                   GUILTY

15   of Count Two of the Indictment.

16

17        We, the jury in the above-captioned case, unanimously find

18   defendant SCUDERIA DEVELOPMENT LLC (check one):

19                                   NOT GUILTY

20                                   GUILTY

21   of Count Two of the Indictment.

22

23        We, the jury in the above-captioned case, unanimously find

24   defendant 1001 DOUBLEDAY LLC (check one):

25                                   NOT GUILTY

26                 ~
                   C                 GUILTY

27   of Count Two of the Indictment.

28

                                          4
 Case 2:19-cr-00282-RGK Document 276 Filed 08/23/21 Page 5 of 42 Page ID #:2764




 1        We, the jury in the above-captioned case, unanimously find

 2   defendant VON KARMAN - MAIN STREET LLC (check one):

 3                                   NOT GUILTY

 4                   X               GUILTY

 5   of Count Two of the Indictment.

 6

          We, the jury in the above-captioned case, unanimously find

 8   defendant 10681 PRODUCTION AVENUE LLC (check one):

 9                                   NOT GUILTY

10                                   GUILTY

11   of Count Two of the Indictment.

12

13       [Please proceed to Count Three.]

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          5
 Case 2:19-cr-00282-RGK Document 276 Filed 08/23/21 Page 6 of 42 Page ID #:2765




 1   COUNT Tf~tEE: Wire Fraud, in violation of 18 U.S.C. ~~ 1343 and 2(a),

 2   in connection ovith a money wire transfer of approximately $1,126,080

 3   sent on or about June 19, 2014 from Peng Chenq Aluminum to an account

 4   in the name of Zhonc~vang China Investment (HK) Limited.

 5

 6        We, the jury in the above-captioned case, unanimously find

 7   defendant PERFECTUS ALUMINIUM INC.(check one):

 8                                   NOT GUILTY

 9                     C             GUILTY

10   of Count Three of the Indictment.

11

12        We, the jury in the above-captioned case, unanimously find

13   defendant PERFECTUS ALUMINUM ACQUISITIONS LLC (check one):

14                                   NOT GUILTY

15                  _~               GUILTY

16   of Count Three of the Indictment.

17

18        We, the jury in the above-captioned case, unanimously find

19   defendant SCUDERIA DEVELOPMENT LLC (check one):

20                                   NOT GUILTY

21                                   GUILTY

22   of Count Three of the Indictment.

23

24        We, the jury in the above-captioned case, unanimously find

25   defendant 1001 DOUBLEDAY LLC (check one):

26                                   NOT GUILTY

27                                   GUILTY

28   of Count Three of the Indictment.

                                          C
  Case 2:19-cr-00282-RGK Document 276 Filed 08/23/21 Page 7 of 42 Page ID #:2766




 1          We, the jury in the above-captioned case, unanimously find

 2     defendant VON KARMAN - MAIN STREET LLC (check one):

 3                                    NOT GUILTY

 4                                    GUILTY

 5     of Count Three of the Indictment.

 6

 7          We, the jury in the above-captioned case, unanimously find

 8     defendant 10681 PRODUCTION AVENUE LLC (check one):

 9                                    NOT GUILTY

10                                    GUILTY

11     of Count Three of the Indictment.

12

13         [Please proceed to Count Four.]

14

15

16

17

18

19 ~

20

21

22

23

24

25

26

27

28

                                           7
  Case 2:19-cr-00282-RGK Document 276 Filed 08/23/21 Page 8 of 42 Page ID #:2767




 1     COUNT FOUR: Wire Fraud, in violation of 18 U.S.C. ~§ 1343 and 2(a),

 2     in connection with a money wire transfer of approximately $4,463,369

 3     sent on or about July 11, 2014 from Peng Cheng Aluminum to an account

 4     in the name of Dalian Liv~ang.

 5

 6          We, the jury in the above-captioned case, unanimously find

 7     defendant PERFECTUS ALUMINIUM INC.(check one):

 8                                      NOT GUILTY

 9                                      GUILTY

10     of Count Four of the Indictment.

11

12          We, the jury in the above-captioned case, unanimously find

13     defendant PERFECTUS ALUMINUM ACQUISITIONS LLC (check one):

14                                      NOT GUILTY

15                      X               GUILTY

16     of Count Four of the Indictment.

17

18          We, the jury in the above-captioned case, unanimously find

19     defendant SCUDERIA DEVELOPMENT LLC (check one):

20                                      NOT GUILTY

21                      X               GUILTY

22     of Count Four of the Indictment.

23

24          We, the jury in the above-captioned case, unanimously find

25     defendant 1001 DOUBLEDAY LLC (check one):

26                                      NOT GUILTY

27 I                                    GUILTY

28     of Count Four of the Indictment.
 Case 2:19-cr-00282-RGK Document 276 Filed 08/23/21 Page 9 of 42 Page ID #:2768




 1

 2        We, the jury in the above-captioned case, unanimously find

 3   defendant VON KARMAN - MAIN STREET LLC (check one):

 4                                   NOT GUILTY

 5                                   GUILTY

 6   of Count Four of the Indictment.

 7

 8        We, the jury in the above-captioned case, unanimously find

 9   defendant 10681 PRODUCTION AVENUE LLC (check one):

10                                   NOT GUILTY

11                                   GUILTY

12   of Count Four of the Indictment.

13

14       [Please proceed to Count Five.]

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          E
 Case 2:19-cr-00282-RGK Document 276 Filed 08/23/21 Page 10 of 42 Page ID #:2769




 1   COUNT FIVE: Wire Fraud, in violation of 18 U.S.C. ~~ 1343 and 2(a),

 2   in connection with a money wire transfer of approximately $8,558,512

 3   sent on or about July 21, 2014 from Peng Cheng Aluminum to an account

 4   in the name of Dalian Li~vang.

 5

 6        We, the jury in the above-captioned case, unanimously find

 7   defendant PERFECTUS ALUMINIUM INC.(check one):

 8                                    NOT GUILTY

 9                     /\             GUILTY

10   of Count Five of the Indictment.

11

12        We, the jury in the above-captioned case, unanimously find

13   defendant PERFECTUS ALUMINUM ACQUISITIONS LLC (check one):

14                                    NOT GUILTY

15                     /~,            GUILTY

16   of Count Five of the Indictment.

17

18        We, the jury in the above-captioned case, unanimously find

19   defendant SCUDERIA DEVELOPMENT LLC (check one):

20                                    NOT GUILTY

21                    '\              GUILTY

22   of Count Five of the Indictment.

23

24        We, the jury in the above-captioned case, unanimously find

25   defendant 1001 DOUBLEDAY LLC (check one):

26                                    NOT GUILTY

27                    X               GUILTY

28   of Count Five of the Indictment.

                                          10
 Case 2:19-cr-00282-RGK Document 276 Filed 08/23/21 Page 11 of 42 Page ID #:2770




 1        We, the jury in the above-captioned case, unanimously find

 2   defendant VON KARMAN - MAIN STREET LLC (check one):

 3                                    NOT GUILTY

 4                    X               GUILTY

 5   of Count Five of the Indictment.

 6

 7        We, the jury in the above-captioned case, unanimously find

 8   defendant 10681 PRODUCTION AVENUE LLC (check one):

 9                                    NOT GUILTY

10                                    GUILTY

11   of Count Five of the Indictment.

12

13       [Please proceed to Count Six.]

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          11
 Case 2:19-cr-00282-RGK Document 276 Filed 08/23/21 Page 12 of 42 Page ID #:2771




 1     COUNT SIX: Wire Fraud, in violation of 18 U.S.C. ~~ 1343 and 2(a), in

 2     connection with a money owe transfer of approximately $244,800 sent

 3     on or about August 5, 2014 from Peng Cheng Aluminum to an account in

 4     the name of Zhong~vang China Investment (HK) Limited.

 5

 6          We, the jury in the above-captioned case, unanimously find

 7     defendant PERFECTUS ALUMINIUM INC.(check one):

 8                                    NOT GUILTY

 9                     /~             GUILTY

10     of Count Six of the Indictment.

11

12 i        We, the jury in the above-captioned case, unanimously find

13     defendant PERFECTUS ALUMINUM ACQUISITIONS LLC (check one):

14                                   NOT GUILTY

15                     X              GUILTY

16     of Count Six of the Indictment.

17

18          We, the jury in the above-captioned case, unanimously find

19     defendant SCUDERIA DEVELOPMENT LLC (check one):

20                                   NOT GUILTY

21                     /~            GUILTY

22     of Count Six of the Indictment.

23

24          We, the jury in the above-captioned case, unanimously find

25     defendant 1001 DOUBLEDAY LLC (check one):

26                                   NOT GUILTY

27                     X             GUILTY

28     of Count Six of the Indictment.

                                          12
 Case 2:19-cr-00282-RGK Document 276 Filed 08/23/21 Page 13 of 42 Page ID #:2772




 1        We, the jury in the above-captioned case, unanimously find

 2   defendant VON KARMAN - MAIN STREET LLC (check one):

 3                                    NOT GUILTY

 4                     X              GUILTY

 5   of Count Six of the Indictment.

 6

 7        We, the jury in the above-captioned case, unanimously find

 8   defendant 10681 PRODUCTION AVENUE LLC (check one):

 9                                    NOT GUILTY

10                     X              GUILTY

11   of Count Six of the Indictment.

12

13        [Please proceed to Count Seven.]

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          13
 Case 2:19-cr-00282-RGK Document 276 Filed 08/23/21 Page 14 of 42 Page ID #:2773




 1   COUNT SEVEN: Wire Fraud, in violation of 18 U.S.C. ~~ 1343 and 2(a),

 2   in connection v~ith a money wire transfer of approximately $5,027,807

 3   sent on or about August 6, 2014 from Peng Cheng Aluminum to an

 4   account in the name of Dalian Liwang.

 5

 6        We, the jury in the above-captioned case, unanimously find

 7   defendant PERFECTUS ALUMINIUM INC.(check one):

 8                                    NOT GUILTY

 9                                    GUILTY

10   of Count Seven of the Indictment.

11

12        We, the jury in the above-captioned case, unanimously find

13   defendant PERFECTUS ALUMINUM ACQUISITIONS LLC (check one):

14                                   NOT GUILTY

15                    x               GUILTY

16   of Count Seven of the Indictment.

17

18        We, the jury in the above-captioned case, unanimously find

19   defendant SCUDERIA DEVELOPMENT LLC (check one):

20                                   NOT GUILTY

21                     /~            GUILTY

22   of Count Seven of the Indictment.

23

24        We, the jury in the above-captioned case, unanimously find

25   defendant 1001 DOUBLEDAY LLC (check one):

26                                   NOT GUILTY

27                                   GUILTY

28   of Count Seven of the Indictment.

                                          14
 Case 2:19-cr-00282-RGK Document 276 Filed 08/23/21 Page 15 of 42 Page ID #:2774




 1        We, the jury in the above-captioned case, unanimously find

 2   defendant VON KARMAN - MAIN STREET LLC (check one):

 3                                    NOT GUILTY

 4                   _~               GUILTY

 5   of Count Seven of the Indictment.

 6

 7        We, the jury in the above-captioned case, unanimously find

 8   defendant 10681 PRODUCTION AVENUE LLC (check one):

 9                                    NOT GUILTY

10                                    GUILTY

11   of Count Seven of the Indictment.

12

13        [Please proceed to Count Eight.]

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          15
 Case 2:19-cr-00282-RGK Document 276 Filed 08/23/21 Page 16 of 42 Page ID #:2775




 1   COUNT EIGHT: Wire Fraud, in violation of 18 U.S.C. §~ 1343 and 2(a),

 2   in connection with an email sent on or about August 20, 2014 from

 3   Johnson Shao to a ZW Group employee.

 4

 5        We, the jury in the above-captioned case, unanimously find

 6   defendant PERFECTUS ALUMINIUM INC.(check one):

 7                                   NOT GUILTY

 8                                   GUILTY

 9   of Count Eight of the Indictment.

10

11        We, the jury in the above-captioned case, unanimously find

12   defendant PERFECTUS ALUMINUM ACQUISITIONS LLC (check one):

13                                   NOT GUILTY

14                    X              GUILTY

15   of Count Eight of the Indictment.

16

17        We, the jury in the above-captioned case, unanimously find

18   defendant SCUDERIA DEVELOPMENT LLC (check one):

19                                   NOT GUILTY

20                                   GUILTY

21   of Count Eight of the Indictment.

22

23        We, the jury in the above-captioned case, unanimously find

24   defendant 1001 DOUBLEDAY LLC (check one):

25                                   NOT GUILTY

26                                   GUILTY

27   of Count Eight of the Indictment.

28

                                          16
 Case 2:19-cr-00282-RGK Document 276 Filed 08/23/21 Page 17 of 42 Page ID #:2776




 1        We, the jury in the above-captioned case, unanimously find

 2   defendant VON KARMAN - MAIN STREET LLC (check one):

 3                                   NOT GUILTY

 4                                    GUILTY

 5   of Count Eight of the Indictment.

 6

 7        We, the jury in the above-captioned case, unanimously find

 8   defendant 10681 PRODUCTION AVENUE LLC (check one):

 9                                   NOT GUILTY

10                                   GUILTY

11   of Count Eight of the Indictment.

12

13       [Please proceed to Count Nine.]

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          17
 Case 2:19-cr-00282-RGK Document 276 Filed 08/23/21 Page 18 of 42 Page ID #:2777




 1   COUNT NINE: Wire Fraud, in violation of 18 U.S.C. ~~ 1343 and 2(a),

 2   in connection with a money wire transfer of approximately $493,308

 3   sent on or about March 6, 2015 from Transport Aluminum to an account

 4   in the name of Liaoning Zhong~vang Import & Export Trade Co. Ltd.

 5

 6        We, the jury in the above-captioned case, unanimously find

 7   defendant PERFECTUS ALUMINIUM INC.(check one):

 8                                   NOT GUILTY

 9                                   GUILTY

10   of Count Nine of the Indictment.

11

12        We, the jury in the above-captioned case, unanimously find

13   defendant PERFECTUS ALUMINUM ACQUISITIONS LLC (check one):

14                                   NOT GUILTY

15                  _~               GUILTY

16   of Count Nine of the Indictment.

17

18        We, the jury in the above-captioned case, unanimously find

19   defendant SCUDERIA DEVELOPMENT LLC (check one):

20                                   NOT GUILTY

21                                   GUILTY

22   of Count Nine of the Indictment.

23

24        We, the jury in the above-captioned case, unanimously find

25   defendant 1001 DOUBLEDAY LLC (check one):

26                                   NOT GUILTY

27                                   GUILTY

28   of Count Nine of the Indictment.

                                          ~:3
 Case 2:19-cr-00282-RGK Document 276 Filed 08/23/21 Page 19 of 42 Page ID #:2778




 1        We, the jury in the above-captioned case, unanimously find

 2   defendant VON KARMAN - MAIN STREET LLC (check one):

 3                                   NOT GUILTY

 4                                   GUILTY

 5   of Count Nine of the Indictment.

 6

 7        We, the jury in the above-captioned case, unanimously find

 8   defendant 10681 PRODUCTION AVENUE LLC (check one):

 9                                   NOT GUILTY

10                                   GUILTY

11   of Count Nine of the Indictment.

12

13       [Please proceed to Count Ten.]

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          19
 Case 2:19-cr-00282-RGK Document 276 Filed 08/23/21 Page 20 of 42 Page ID #:2779




 1   COUNT TEN: Wire Fraud, in violation of 18 U.S.C. ~~ 1343 and 2(a), in

 2   connection ovith a money owe transfer of approximately $1,947,140

 3   sent on or about April 6, 2015 from Transport Aluminum to an account

 4   in the name of Dalian Liovang.

 5

 6        We, the jury in the above-captioned case, unanimously find

 7   defendant PERFECTUS ALUMINIUM INC.(check one):

 8                                    NOT GUILTY

 9                     ~`             GUILTY

10   of Count Ten of the Indictment.

11

12        We, the jury in the above-captioned case, unanimously find

13   defendant PERFECTUS ALUMINUM ACQUISITIONS LLC (check one):

14                                    NOT GUILTY

15                    /~              GUILTY

16   of Count Ten of the Indictment.

17

18        We, the jury in the above-captioned case, unanimously find

19   defendant SCUDERIA DEVELOPMENT LLC (check one):

20                                    NOT GUILTY

21                      C             GUILTY

22   of Count Ten of the Indictment.

23

24        We, the jury in the above-captioned case, unanimously find

25   defendant 1001 DOUBLEDAY LLC (check one):

26                                    NOT GUILTY

27                                    GUILTY

28   of Count Ten of the Indictment.

                                          20
 Case 2:19-cr-00282-RGK Document 276 Filed 08/23/21 Page 21 of 42 Page ID #:2780




 1        We, the jury in the above-captioned case, unanimously find

 2   defendant VON KARMAN - MAIN STREET LLC (check one):

 3                                    NOT GUILTY

 4                                    GUILTY

 5   of Count Ten of the Indictment.

 6

 7        We, the jury in the above-captioned case, unanimously find

 8   defendant 10681 PRODUCTION AVENUE LLC (check one):

 9                                   NOT GUILTY

10                  ~_                GUILTY

11   of Count Ten of the Indictment.

12

13       [Please proceed to Count Eleven.]

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          21
 Case 2:19-cr-00282-RGK Document 276 Filed 08/23/21 Page 22 of 42 Page ID #:2781




 1   COUNT ELEVEN: Passing a False or Fraudulent Document through a

 2   Customhouse, in violation of 18 U.S.C. §~ 545 and 2(a), in connection

 3   with a Form 7501 filed on or about May 19, 2014 declaring that

 4   approximately 14,364 aluminum pallets v~ere not subject to the 2011

 5   AD/CVD Orders.

 6

 7        We, the jury in the above-captioned case, unanimously find

 8   defendant PERFECTUS ALUMINIUM INC.(check one):

 9                                   NOT GUILTY

10                     C             GUILTY

11   of Count Eleven of the Indictment.

12

13        We, the jury in the above-captioned case, unanimously find

14   defendant PERFECTUS ALUMINUM ACQUISITIONS LLC (check one):

15                                   NOT GUILTY

16                                   GUILTY

17   of Count Eleven of the Indictment.

18

19        We, the jury in the above-captioned case, unanimously find

20   defendant SCUDERIA DEVELOPMENT LLC (check one):

21                                   NOT GUILTY

22                                   GUILTY

23   of Count Eleven of the Indictment.

24

25

26

27

28

                                          22
 Case 2:19-cr-00282-RGK Document 276 Filed 08/23/21 Page 23 of 42 Page ID #:2782




 1        We, the jury in the above-captioned case, unanimously find

 2   defendant 1001 DOUBLEDAY LLC (check one):

 3                                    NOT GUILTY

 4                                    GUILTY

 5   of Count Eleven of the Indictment.

 6

 7        We, the jury in the above-captioned case, unanimously find

 8   defendant VON KARMAN - MAIN STREET LLC (check one):

 9                                   NOT GUILTY

10                   _~               GUILTY

11   of Count Eleven of the Indictment.

12

13        We, the jury in the above-captioned case, unanimously find

14   defendant 10681 PRODUCTION AVENUE LLC (check one):

15                                   NOT GUILTY

16                                   GUILTY

17   of Count Eleven of the Indictment.

18

19       [Please proceed to Count Twelve.]

20

21

22

23

24

25

26

27

28

                                          23
 Case 2:19-cr-00282-RGK Document 276 Filed 08/23/21 Page 24 of 42 Page ID #:2783




 1   COUNT TWELVE: Passing a False or Fraudulent Document through a

 2   Customhouse, in violation of 18 U.S.C. ~~ 545 and 2(a), in connection

 3   with a Form 7501 filed on or about May 22, 2014 declaring that

 4   approximately 4,032 aluminum pallets were not subject to the 2011

 5   AD/CVD Orders.

 6

 7        We, the jury in the above-captioned case, unanimously find

 8   defendant PERFECTUS ALUMINIUM INC.(check one):

 9                                   NOT GUILTY

10                    _~             GUILTY

11   of Count Twelve of the Indictment.

12

13        We, the jury in the above-captioned case, unanimously find

14   defendant PERFECTUS ALUMINUM ACQUISITIONS LLC (check one):

15                                   NOT GUILTY

16                    ~C             GUILTY

17   of Count Twelve of the Indictment.

18

19        We, the jury in the above-captioned case, unanimously find

20   defendant SCUDERIA DEVELOPMENT LLC (check one):

21                                   NOT GUILTY

22                    X              GUILTY

23   of Count Twelve of the Indictment.

24

25

26

27

28

                                          24
 Case 2:19-cr-00282-RGK Document 276 Filed 08/23/21 Page 25 of 42 Page ID #:2784




 1          We, the jury in the above-captioned case, unanimously find

 2     defendant 1001 DOUBLEDAY LLC (check one):

 3                                    NOT GUILTY

 4                     X              GUILTY

 5     of Count Twelve of the Indictment.

 6

 7          We, the jury in the above-captioned case, unanimously find

 8     defendant VON KARMAN - MAIN STREET LLC (check one):

 9 '                                  NOT GUILTY

10                                    GUILTY

11     of Count Twelve of the Indictment.

12

13          We, the jury in the above-captioned case, unanimously find

14     defendant 10681 PRODUCTION AVENUE LLC (check one):

15                                   NOT GUILTY

16                                    GUILTY

17     of Count Twelve of the Indictment.

18

19         [Please proceed to Count Thirteen.

20

21

22

23

24

25

26

27

28

                                          25
 Case 2:19-cr-00282-RGK Document 276 Filed 08/23/21 Page 26 of 42 Page ID #:2785




 1   COUNT THIRTEEN: Passing a False or Fraudulent Document through a

 2   Customhouse, in violation of 18 U.S.C. ~§ 545 and 2(a), in connection

 3   vrith a Form 7501 filed on or about May 23, 2014 declaring that

 4   approximately 10,584 aluminum pallets were not subject to the 2011

 5   AD/CVD Orders.

 6

 7        We, the jury in the above-captioned case, unanimously find

 8   defendant PERFECTUS ALUMINIUM INC.(check one):

 9                                   NOT GUILTY

10                                   GUILTY

11   of Count Thirteen of the Indictment.

12

13        We, the jury in the above-captioned case, unanimously find

14   . defendant PERFECTUS ALUMINUM ACQUISITIONS LLC (check one):

15                                   NOT GUILTY

16                    X              GUILTY

17   of Count Thirteen of the Indictment.

18

19        We, the jury in the above-captioned case, unanimously find

20   defendant SCUDERIA DEVELOPMENT LLC (check one):

21                                   NOT GUILTY

22                    /`             GUILTY

23   of Count Thirteen of the Indictment.

24

25

26

27

28

                                         ~~
 Case 2:19-cr-00282-RGK Document 276 Filed 08/23/21 Page 27 of 42 Page ID #:2786




 1        We, the jury in the above-captioned case, unanimously find

 2   defendant 1001 DOUBLEDAY LLC (check one):

 3                                    NOT GUILTY

 4                    X               GUILTY

 5   of Count Thirteen of the Indictment.

 6

 7        We, the jury in the above-captioned case, unanimously find

 8   defendant VON KARMAN - MAIN STREET LLC (check one):

 9                                    NOT GUILTY

10                     X              GUILTY

11   of Count Thirteen of the Indictment.

12

13        We, the jury in the above-captioned case, unanimously find

14   defendant 10681 PRODUCTION AVENUE LLC (check one):

15                                   NOT GUILTY

16                     X              GUILTY

17   of Count Thirteen of the Indictment.

18

19       [Please proceed to Count Fourteen.]

20

21

22

23

24

25

26

27

28

                                          27
 Case 2:19-cr-00282-RGK Document 276 Filed 08/23/21 Page 28 of 42 Page ID #:2787




 1   COUNT FOURTEEN: Passing a False or Fraudulent Document through a

 2   Customhouse, in violation of 18 U.S.C. §~ 545 and 2(a), in connection

 3   ovith a Form 7501 filed on or about May 28, 2014 declaring that

 4   approximmtely 1,530 aluminum pallets vaere not subject to the 2011

 5   AD/CVD Orders.

 6

 7        We, the jury in the above-captioned case, unanimously find

 8   defendant PERFECTOS ALUMINIUM INC.(check one):

 9                                   NOT GUILTY

10                     C              GUILTY

11   of Count Fourteen of the Indictment.

12

13        We, the jury in the above-captioned case, unanimously find

14   defendant PERFECTOS ALUMINUM ACQUISITIONS LLC (check one):

15                                   NOT GUILTY

16                     X             GUILTY

17   of Count Fourteen of the Indictment.

18

19        We, the jury in the above-captioned case, unanimously find

20   defendant SCUDERIA DEVELOPMENT LLC (check one):

21                                   NOT GUILTY

22                                   GUILTY

23   of Count Fourteen of the Indictment.

24

25

26

27

28
 Case 2:19-cr-00282-RGK Document 276 Filed 08/23/21 Page 29 of 42 Page ID #:2788




 1        We, the jury in the above-captioned case, unanimously find

 2   defendant 1001 DOUBLEDAY LLC (check one):

 3                                   NOT GUILTY

 4                                   GUILTY

 5   of Count Fourteen of the Indictment.

 6

 7        We, the jury in the above-captioned case, unanimously find

 8   defendant VON KARMAN - MAIN STREET LLC (check one):

 9                                   NOT GUILTY

10                                   GUILTY

11   of Count Fourteen of the Indictment.

12

13        We, the jury in the above-captioned case, unanimously find

14   defendant 10681 PRODUCTION AVENUE LLC (check one):

15                                   NOT GUILTY

16                      C            GUILTY

17   of Count Fourteen of the Indictment.

18

19       [Please proceed to Count Fifteen.]

20

21

22

23

24

25

26

27

28

                                          29
 Case 2:19-cr-00282-RGK Document 276 Filed 08/23/21 Page 30 of 42 Page ID #:2789




 1      COUNT FIFTEEN: Passing a False or Fraudulent Document through a

 2      Customhouse, in violation of 18 U.S.C. ~~ 545 and 2(a), in connection

 3      ovith a Form 7501 filed on or about May 30, 2014 declaring that

 4      approximately 10,584 aluminum pallets were not subject to the 2011

 5      AD/CVD Orders.

 6

 7           We, the jury in the above-captioned case, unanimously find

 8      defendant PERFECTUS ALUMINIUM INC.(check one):

 9                                    NOT GUILTY

10                       /~           GUILTY

11      of Count Fifteen of the Indictment.

12

13           We, the jury in the above-captioned case, unanimously find

14      defendant PERFECTUS ALUMINUM ACQUISITIONS LLC (check one):

15                                    NOT GUILTY

16                       X            GUILTY

17      of Count Fifteen of the Indictment.

18 I~

19           We, the jury in the above-captioned case, unanimously find

20      defendant SCUDERIA DEVELOPMENT LLC (check one):

21                                    NOT GUILTY

22                       /~           GUILTY

23      of Count Fifteen of the Indictment.

24

25

26

27

28

                                          ~~
 Case 2:19-cr-00282-RGK Document 276 Filed 08/23/21 Page 31 of 42 Page ID #:2790




 1        We, the jury in the above-captioned case, unanimously find

 2   defendant 1001 DOUBLEDAY LLC (check one):

 3                                   NOT GUILTY

 4                                   GUILTY

 5   of Count Fifteen of the Indictment.

 6

 7        We, the jury in the above-captioned case, unanimously find

 8   defendant VON KARMAN - MAIN STREET LLC (check one):

 9                                   NOT GUILTY

10                    x              GUILTY

11   of Count Fifteen of the Indictment.

12

13        We, the jury in the above-captioned case, unanimously find

14   defendant 10681 PRODUCTION AVENUE LLC (check one):

15                                   NOT GUILTY

16                    X              GUILTY

17   of Count Fifteen of the Indictment.

18

19       [Please proceed to Count Sixteen.]

20

21

22

23

24

25

26

27

28

                                          31
 Case 2:19-cr-00282-RGK Document 276 Filed 08/23/21 Page 32 of 42 Page ID #:2791




 1   COUNT SIXTEEN: Passing a False or Fraudulent Document through a

 2   Customhouse, in violation of 18 U.S.C. §§ 545 and 2(a), in connection

 3   with a Form 7501 filed on or about June 6, 2014 declaring that

 4   approximately 6,048 aluminum pallets overe not subject to the 2011

 5   AD/CVD Orders.

 6

 7        We, the jury in the above-captioned case, unanimously find

 8   defendant PERFECTUS ALUMINIUM INC.(check one):

 9                                   NOT GUILTY

10                    X              GUILTY

11   of Count Sixteen of the Indictment.

12

13        We, the jury in the above-captioned case, unanimously find

14   defendant PERFECTUS ALUMINUM ACQUISITIONS LLC (check one):

15                                   NOT GUILTY

16                    /~             GUILTY

17   of Count Sixteen of the Indictment.

18

19        We, the jury in the above-captioned case, unanimously find

20   defendant SCUDERIA DEVELOPMENT LLC (check one):

21                                   NOT GUILTY

22                     X             GUILTY

23   of Count Sixteen of the Indictment.

24

25

26

27

28

                                          32
 Case 2:19-cr-00282-RGK Document 276 Filed 08/23/21 Page 33 of 42 Page ID #:2792




 1          We, the jury in the above-captioned case, unanimously find

 2     defendant 1001 DOUBLEDAY LLC (check one):

 3                                   NOT GUILTY

 4                     X             GUILTY

 5     of Count Sixteen of the Indictment.

 6

 7          We, the jury in the above-captioned case, unanimously find

 8     defendant VON KARMAN - MAIN STREET LLC (check one):

 9                                   NOT GUILTY

10                      `'           GUILTY

11     of Count Sixteen of the Indictment.

12

13          We, the jury in the above-captioned case, unanimously find

14     defendant 10681 PRODUCTION AVENUE LLC (check one):

15                                   NOT GUILTY

16                     /~            GUILTY

17     of Count Sixteen of the Indictment.

18 I

19         [Please proceed to Count Seventeen.]

20

21

22

23

24

25

26

27

28

                                          33
 Case 2:19-cr-00282-RGK Document 276 Filed 08/23/21 Page 34 of 42 Page ID #:2793




 1   COUNT SEVENTEEN: Passing a False or Fraudulent Document through a

 2   Customhouse, in violation of 18 U.S.C. ~~ 545 and 2(a), in connection

 3   with a Form 7501 filed on or about June 27, 2014 declaring that

 4   approximately 10,080 aluminum pallets were not subject to the 2011

 5   AD/CVD Orders.

 6

 7        We, the jury in the above-captioned case, unanimously find

 8   defendant PERFECTUS ALUMINIUM INC.(check one):

 9                                   NOT GUILTY

10                                   GUILTY

11   of Count Seventeen of the Indictment.

12

13        We, the jury in the above-captioned case, unanimously find

14   defendant PERFECTUS ALUMINUM ACQUISITIONS LLC (check one):

15                                   NOT GUILTY

16                     X             GUILTY

17   of Count Seventeen of the Indictment.

18

19        We, the jury in the above-captioned case, unanimously find

20   defendant SCUDERIA DEVELOPMENT LLC (check one):

21                                   NOT GUILTY

22                    X              GUILTY

23   of Count Seventeen of the Indictment.

24

25

26

27

28

                                          34
 Case 2:19-cr-00282-RGK Document 276 Filed 08/23/21 Page 35 of 42 Page ID #:2794




 1        We, the jury in the above-captioned case, unanimously find

 2   defendant 1001 DOUBLEDAY LLC (check one):

 3                                    NOT GUILTY

 4                    X               GUILTY

 5   of Count Seventeen of the Indictment.

 6

 7        We, the jury in the above-captioned case, unanimously find

 8   defendant VON KARMAN - MAIN STREET LLC (check one):

 9                                    NOT GUILTY

10                     X              GUILTY

11   of Count Seventeen of the Indictment.

12

13        We, the jury in the above-captioned case, unanimously find

14   defendant 10681 PRODUCTION AVENUE LLC (check one):

15                                   NOT GUILTY

16                                    GUILTY

17   of Count Seventeen of the Indictment.

18

19        [Please proceed to Count Eighteen.]

20

21

22

23

24

25

26

27

28

                                          35
 Case 2:19-cr-00282-RGK Document 276 Filed 08/23/21 Page 36 of 42 Page ID #:2795




 1   COUNT EIGHTEEN: International Money Laundering, in violation of 18

 2   U.S.C. §~ 1956(a)(2)(A) and 2(a), in connection with a money ovire

 3   transfer of approximately $999,975 sent on or about June 5, 2014 to

 4   Peng Cheng Aluminum from an account in the name of Rainboar Bright

 5   Inc. Limited.

 6

 7        We, the jury in the above-captioned case, unanimously find

 8   defendant PERFECTUS ALUMINIUM INC.(check one):

 9                                   NOT GUILTY

10                    X              GUILTY

11   of Count Eighteen of the Indictment.

12

13        We, the jury in the above-captioned case, unanimously find

14   defendant PERFECTUS ALUMINUM ACQUISITIONS LLC (check one):

15                                   NOT GUILTY

16                                   GUILTY

17   of Count Eighteen of the Indictment.

18

19       [Please proceed to Count Nineteen.]

20

21

22

23

24

25

26

27

28

                                          36
 Case 2:19-cr-00282-RGK Document 276 Filed 08/23/21 Page 37 of 42 Page ID #:2796




 1   COUNT NINETEEN: International Money Laundering, in violation of 18

 2   U.S.C. §~ 1956(a)(2)(A) and 2(a), in connection with a money wire

 3   transfer of approximately $989,975 sent on or about July 3, 2014 to

 4   Peng Cheng Aluminum from an account in the name of Rainbow Bright

 5   Inc. Limited.

 6

 7        We, the jury in the above-captioned case, unanimously find

 8   defendant PERFECTUS ALUMINIUM INC.(check one):

 9                                   NOT GUILTY

10                                   GUILTY

11   of Count Nineteen of the Indictment.

12

13        We, the jury in the above-captioned case, unanimously find

14   defendant PERFECTUS ALUMINUM ACQUISITIONS LLC (check one):

15                                   NOT GUILTY

16                   ~_              GUILTY

17   of Count Nineteen of the Indictment.

18

19       [Please proceed to Count Twenty.]

20

21

22

23

24

25

26

27

28

                                          37
 Case 2:19-cr-00282-RGK Document 276 Filed 08/23/21 Page 38 of 42 Page ID #:2797




 1   COUNT TWENTY: International Money Laundering, in violation of 18

 2   U.S.C. ~~ 1956(a)(2)(A) and 2(s), in connection with money ovire

 3   transfer of approximately $1,539,975 sent on or about July 16, 2014

 4   to Peng Cheng Aluminum from an account in the name of Grand Famous

 5   Trading Limited.

 6

 7        We, the jury in the above-captioned case, unanimously find

 8   defendant PERFECTUS ALUMINIUM INC.(check one):

 9                                   NOT GUILTY

10                      `
                        /            GUILTY

11   of Count Twenty of the Indictment.

12

13        We, the jury in the above-captioned case, unanimously find

14   defendant PERFECTUS ALUMINUM ACQUISITIONS LLC (check one):

15                                   NOT GUILTY

16                                   GUILTY

17   of Count Twenty of the Indictment.

18

19       [Please proceed to Count Twenty-One.]

20

21

22

23

24

25

26

27

28
 Case 2:19-cr-00282-RGK Document 276 Filed 08/23/21 Page 39 of 42 Page ID #:2798




 1   COUNT TWENTY-ONE: International Money Laundering, in violation of 18

 2   U.S.C. ~~ 1956(x)(2)(A) and 2(a), in connection ovith a money wire

 3   transfer of approximately $1,699,975 sent on or about July 25, 2014

 4   to Peng Cheng Aluminum from an account in the name of Grand Famous

 5   Trading Limited.

 6

 7        We, the jury in the above-captioned case, unanimously find

 8 ~ defendant PERFECTUS ALUMINIUM INC.(check one):

 9                                   NOT GUILTY

10                                    GUILTY

11   of Count Twenty-One of the Indictment.

12

13        We, the jury in the above-captioned case, unanimously find

14   defendant PERFECTUS ALUMINUM ACQUISITIONS LLC (check one):

15                                   NOT GUILTY

16                                   GUILTY

17   of Count Twenty-One of the Indictment.

18

19       [Please proceed to Count Twenty-Two.]

20

21

22

23

24

25

26

27

28

                                          c ']
 Case 2:19-cr-00282-RGK Document 276 Filed 08/23/21 Page 40 of 42 Page ID #:2799




 1   COUNT TWENTY-TWO: International Money Laundering, in violation of 18

 2   U.S.C. ~~ 1956(a)(2)(A) and 2(a), in connection vnith a money wire

 3   transfer of approximately $599,975 sent on or about August 5, 2014 to

 4   Peng Cheng Aluminum from an account in the name of Kun Hong Trade Co.

 5   Mimited.

 6

 7        We, the jury in the above-captioned case, unanimously find

 8   defendant PERFECTUS ALUMINIUM INC.(check one):

 9                                   NOT GUILTY

10                     /~            GUILTY

11   of Count Twenty-Two of the Indictment.

12

13        We, the jury in the above-captioned case, unanimously find

14   defendant PERFECTUS ALUMINUM ACQUISITIONS LLC (check one):

15                                   NOT GUILTY

16                                   GUILTY

17   of Count Twenty-Two of the Indictment.

18

19       [Please proceed to Count Twenty-Three.]

20

21

22

23

24

25

26

27

28

                                          40
 Case 2:19-cr-00282-RGK Document 276 Filed 08/23/21 Page 41 of 42 Page ID #:2800




 1   COUNT TWENTY-THREE: International Money Laundering, in violation of

 2   18 U.S.C. ~~ 1956(a)(2)(A) and 2(a), in connection ovith a money wire

 3   transfer of approximately $3,099,975 sent on or about August 5, 2014

 4   to Peng Cheng Aluminum from an account in the name of Kun Hong Trade

 5   Co. Limited.

 6

 7        We, the jury in the above-captioned case, unanimously find

 8   defendant PERFECTUS ALUMINIUM INC.(check one):

 9                                   NOT GUILTY

10                    /~             GUILTY

11   of Count Twenty-Three of the Indictment.

12

13        We, the jury in the above-captioned case, unanimously find

14   defendant PERFECTUS ALUMINUM ACQUISITIONS LLC (check one):

15                                   NOT GUILTY

16                                   GUILTY
                    T~
17   of Count Twenty-Three of the Indictment.

18

19       [Please proceed to Count Twenty-Four.]

20

21

22

23

24

25

26

27

28

                                          41
 Case 2:19-cr-00282-RGK Document 276 Filed 08/23/21 Page 42 of 42 Page ID #:2801




 1   COUNT TWENTY-FOUR: International Money Laundering, in violation of 18

 2   U.S.C. §§ 1956(a)(2)(A) and 2(a), in connection with a money wire

 3   transfer of approximately $1,299,975 sent on or about October 17,

 4   2014 to Peng Cheng Aluminum from an account in the name of Easy Able

 5   International (HK).

 6

 7        We, the jury in the above-captioned case, unanimously find

 8   defendant PERFECTUS ALUMINIUM INC.(check one):

 9                                   NOT GUILTY

10                                   GUILTY

11   of Count Twenty-Four of the Indictment.

12

13        We, the jury in the above-captioned case, unanimously find

14   defendant PERFECTUS ALUMINUM ACQUISITIONS LLC (check one):

15                                   NOT GUILTY

16                                   GUILTY

17   of Count Twenty-Four of the Indictment.

18

19       The foreperson should now sign and date this verdict form.

20

21                                                      REDACTED
22                                               FOREPERSON OF THE JURY
23   DATED: August, 2021, at Los Angeles, California.

24

25

26

27

28

                                          42
